Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the accompanying Annual Report of The KingThomason Group, Inc. (the “Company”) on Form 10-K for the fiscal year ended December 31, 2007 (the “Report”), I, T.E. King III, Chief Financial Officer of the Company, hereby certify that to my knowledge: (1)The Report fully complies with the requirements of Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. §78o(d)); and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 16, 2008 /s/ Thomas E. King III T.E. King III Chief Financial Officer The above certification is furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1350) and is not being filed as part of the Form 10-K or as a separate disclosure document.
